     Case 2:12-cv-00601-ROS Document 3064 Filed 11/26/18 Page 1 of 15



 1   Office of the Arizona Attorney General
     Michael E. Gottfried, Bar No. 010623
 2   Assistant Attorneys General
     2005 N. Central Avenue
 3   Phoenix, Arizona 85004-1592
     Telephone: (602) 542-1645
 4   Fax: (602) 542-3393
     Michael.Gottfried@azag.gov
 5
     Daniel P. Struck, Bar No. 012377
 6   Rachel Love, Bar No. 019881
     Timothy J. Bojanowski, Bar No. 022126
 7   Nicholas D. Acedo, Bar No. 021644
     STRUCK LOVE BOJANOWSKI & ACEDO, PLC
 8   3100 West Ray Road, Suite 300
     Chandler, Arizona 85226
 9   Telephone: (480) 420-1600
     Fax: (480) 420-1695
10   dstruck@strucklove.com
     rlove@strucklove.com
11   tbojanowski@strucklove.com
     nacedo@strucklove.com
12
     Attorneys for Defendants
13
14                            UNITED STATES DISTRICT COURT
                                  DISTRICT OF ARIZONA
15
     Victor Parsons, et al., on behalf of themselves       NO. 2:12-cv-00601-PHX-ROS
16   and all others similarly situated; and Arizona
     Center for Disability Law,
17                                           Plaintiffs,
                    v.                                     DEFENDANTS’ MONTHLY
18                                                         STATUS REPORT REGARDING
     Charles Ryan, Director, Arizona Department            CURRENT PERCENTAGE
19   of Corrections; and Richard Pratt, Interim            COMPLIANCE RATES
     Division Director, Division of Health Services,       PURSUANT TO COURT ORDER
20   Arizona Department of Corrections, in their           [DKT. 1678]
     official capacities,
21                                       Defendants.

22          The following status report provides the September 2018 CGAR results for the

23   following Health Care Performance Measures (“HCPM”) that are before this Court: 6,

24   11, 12, 13, 14, 15, 19, 20, 24, 35, 37, 39, 40, 42, 44, 45, 46, 47, 49, 50, 51, 52, 54, 55, 66,

25   67, 72, 80, 85, 91, 92, 93, 94, 97, and 98. (Docs. 1583, 1709, 2030, 2403, 2764, 3020.)

26   ///

27   ///

28   ///
     Case 2:12-cv-00601-ROS Document 3064 Filed 11/26/18 Page 2 of 15



 1           HCPM No. 6: Provider orders will be noted daily with time, date, and name of
 2   person taking the orders off. (Eyman)
 3
     Prison Complex       September 2018
 4
     Eyman                84%
 5
             HCPM No. 11: Newly prescribed provider-ordered formulary medications will be
 6
     provided to the inmate within 2 business days after prescribed or on the same day if
 7
     prescribed STAT. (Eyman, Florence, Lewis, Tucson, Winslow, Yuma)
 8
 9   Prison Complex       September 2018

10   Eyman                90%

11   Florence             90%

12   Lewis                94%

13   Tucson               86%

14   Winslow              100%
15   Yuma                 90%
16           HCPM No. 12: Medical record will contain documentation of refusals or “no shows.”
17   (Eyman, Florence)
18
     Prison Complex       September 2018
19
     Eyman                88%
20
     Florence             92%
21
             HCPM No. 13: Chronic and psychotropic medication renewals will be completed
22
     in a manner such that there is no interruption or lapse in medication. (Douglas, Eyman,
23
     Florence, Lewis, Perryville, Tucson, Yuma)
24
25   Prison Complex       September 2018

26   Douglas              95%

27   Eyman                94%

28   Florence             86%
                                                  2
     Case 2:12-cv-00601-ROS Document 3064 Filed 11/26/18 Page 3 of 15



 1
     Lewis               95%
 2
     Perryville          100%
 3
     Tucson              98%
 4
     Yuma                98%
 5
             HCPM No. 14: Any refill for a chronic care or psychotropic medication that is
 6
     requested by a prisoner between three and seven business days prior to the prescription
 7
     running out will be completed in a manner such that there is no interruption or lapse in
 8
     medication. (Douglas, Eyman, Florence, Lewis, Perryville, Tucson, Yuma)
 9
10   Prison Complex      September 2018

11   Douglas             N/A

12   Eyman               90%

13   Florence            100%

14   Lewis               93%

15   Perryville          98%

16   Tucson              100%

17   Yuma                92%

18           HCPM No. 15: Inmates who refuse prescribed medication (or no show) will be
19   counseled by a qualified health care provider (QHCP) after three consecutive refusals.
20   (Eyman, Florence, Lewis)
21
     Prison Complex      September 2018
22
     Eyman               86%
23
     Florence            98%
24
     Lewis               61%
25
     ///
26
     ///
27
     ///
28
                                                3
     Case 2:12-cv-00601-ROS Document 3064 Filed 11/26/18 Page 4 of 15



 1           HCPM No. 19:      Perpetual inventory medications will be signed off on the
 2   Inmate’s individual MAR. (Eyman, Lewis, Phoenix)
 3
     Prison Complex      September 2018
 4
     Eyman               94%
 5
     Lewis               74%
 6
     Phoenix             86%
 7
             HCPM No. 20: Medical AIMs entries are accurately completed within 3 business
 8
     days from the entry in the medical record.        (Eyman, Florence, Lewis, Perryville,
 9
     Phoenix, Tucson)
10
11   Prison Complex      September 2018
12   Eyman               86%
13   Florence            74%
14   Lewis               85%
15   Perryville          99%
16   Phoenix             89%
17   Tucson              98%
18   HCPM No. 24:       Emergency medical response bags are checked daily, inventoried
19   monthly, and contain all required essential items. (Lewis)
20
21   Prison Complex      September 2018

22   Lewis               63%

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///
                                                 4
     Case 2:12-cv-00601-ROS Document 3064 Filed 11/26/18 Page 5 of 15



 1           HCPM No. 35: All inmate medications (KOP and DOT) will be transferred with
 2   and provided to the inmate or otherwise provided at the receiving prison without
 3   interruption. (Eyman, Florence, Lewis, Phoenix, Tucson)
 4
     Prison Complex      September 2018
 5
     Eyman               88%
 6
     Florence            90%
 7
     Lewis               77%
 8
     Phoenix             63%
 9
     Tucson              92%
10
             HCPM No. 37: Sick call inmates will be seen by an RN within 24 hours after an
11
     HNR is received (or immediately if identified with an emergent need, or on the same day if
12
     identified as having an urgent need). (Eyman, Florence, Lewis, Tucson, Winslow, Yuma)
13
     Prison Complex      September 2018
14
     Eyman               80%
15
     Florence            93%
16
     Lewis               66%
17
18   Tucson              94%

19   Winslow             97%

20   Yuma                100%

21           HCPM No. 39:       Routine provider referrals will be addressed by a Medical

22   Provider and referrals requiring a scheduled provider appointment will be seen within 14

23   calendar days of the referral. (Eyman, Florence, Lewis, Perryville, Tucson, Yuma)

24   Prison Complex      September 2018
25   Eyman               84%
26   Florence            52%
27   Lewis               73%
28
                                                 5
     Case 2:12-cv-00601-ROS Document 3064 Filed 11/26/18 Page 6 of 15



 1
     Perryville          99%
 2
     Tucson              89%
 3
     Yuma                96%
 4
             HCPM No. 40: Urgent provider referrals are seen by a Medical Provider within
 5
     24 hours of the referral. (Eyman, Tucson)
 6
 7   Prison Complex      September 2018

 8   Eyman               50%

 9   Tucson              67%

10           HCPM No. 42: A follow-up sick call encounter will occur within the time frame

11   specified by the Medical or Mental Health Provider. (Eyman, Florence, Lewis, Perryville)

12
     Prison Complex      September 2018
13
     Eyman               44%
14
     Florence            19%
15
     Lewis               70%
16
     Perryville          92%
17
             HCPM No. 44: Inmates returning from an inpatient hospital stay or ER transport
18
     with discharge recommendations from the hospital shall have the hospital’s treatment
19
     recommendations reviewed and acted upon by a medical provider within 24 hours.
20
     (Eyman, Florence, Lewis, Winslow)
21
22   Prison Complex      September 2018
23   Eyman               25%
24   Florence            50%
25   Lewis               61%
26   Winslow             75%
27
28
                                                 6
     Case 2:12-cv-00601-ROS Document 3064 Filed 11/26/18 Page 7 of 15



 1           HCPM No. 45: On-site diagnostic services will be provided the same day if
 2   ordered STAT or urgent, or within 14 calendar days if routine. (Lewis, Tucson)
 3
     Prison Complex      September 2018
 4
     Lewis               99%
 5
     Tucson              99%
 6
             HCPM No. 46: A medical provider will review the diagnostic report, including
 7
     pathology reports, and act upon reports with abnormal values within five calendar days of
 8
     receiving the report at the prison. (Douglas, Eyman, Florence, Lewis, Perryville, Phoenix,
 9
     Tucson, Yuma)
10
     Prison Complex      September 2018
11
     Douglas             75%
12
     Eyman               84%
13
     Florence            81%
14
     Lewis               73%
15
     Perryville          96%
16
     Phoenix             87%
17
18   Tucson              94%

19   Yuma                90%

20           HCPM No. 47: A Medical Provider will communicate the results of the diagnostic

21   study to the inmate upon request and within seven calendar days of the date of the

22   request. (Douglas, Eyman, Florence, Lewis, Perryville, Phoenix, Safford, Tucson,

23   Winslow, Yuma)

24   Prison Complex      September 2018
25   Douglas             100%
26   Eyman               94%
27   Florence            97%
28
                                                 7
     Case 2:12-cv-00601-ROS Document 3064 Filed 11/26/18 Page 8 of 15



 1
     Lewis               36%
 2
     Perryville          100%
 3
     Phoenix             100%
 4
     Safford             N/A
 5
     Tucson              61%
 6
     Winslow             100%
 7
     Yuma                88%
 8
             HCPM No. 49: Patients for whom a provider’s request for specialty services is
 9
     denied are told of the denial by a Medical Provider at the patient’s next scheduled
10
     appointment, no more than thirty (30) days after the denial, and the Provider documents
11
     in the patient’s medical record the Provider’s follow-up to the denial. (Douglas, Eyman,
12
     Florence, Perryville, Phoenix, Tucson)
13
14   Prison Complex      September 2018
15   Douglas             100%
16   Eyman               66%
17   Florence            63%
18   Perryville          98%
19   Phoenix             100%
20   Tucson              86%
21           HCPM No. 50: Urgent specialty consultations and urgent specialty diagnostic
22   services will be scheduled and completed within 30 calendar days of the consultation
23   being requested by the provider. (Florence, Perryville, Tucson)
24
     Prison Complex      September 2018
25
     Florence            76%
26
     Perryville          96%
27
     Tucson              86%
28
                                                 8
     Case 2:12-cv-00601-ROS Document 3064 Filed 11/26/18 Page 9 of 15



 1          HCPM No. 51: Routine specialty consultations will be scheduled and completed
 2   within 60 calendar days of the consultation being requested by the provider. (Douglas,
 3   Eyman, Florence, Perryville, Tucson, Yuma)
 4
     Prison Complex     September 2018
 5
     Douglas            95%
 6
     Eyman              78%
 7
     Florence           73%
 8
     Perryville         97%
 9
     Tucson             80%
10
     Yuma               96%
11
            HCPM No. 52: Specialty Consultation reports will be reviewed and acted on by a
12
     Provider within seven calendar days of receiving the report.         (Eyman, Florence,
13
     Perryville, Phoenix, Tucson)
14
     Prison Complex     September 2018
15
     Eyman              72%
16
     Florence           25%
17
18   Perryville         88%

19   Phoenix            100%

20   Tucson             75%

21          HCPM No. 54: Chronic disease inmates will be seen by the provider as specified

22   in the inmate’s treatment plan, no less than every 180 days unless the provider documents

23   a reason why a longer timeframe can be in place. (Eyman, Florence, Lewis, Perryville,

24   Phoenix, Tucson, Yuma)

25   Prison Complex     September 2018
26   Eyman              96%
27   Florence           77%
28
                                                9
     Case 2:12-cv-00601-ROS Document 3064 Filed 11/26/18 Page 10 of 15



 1
     Lewis               71%
 2
     Perryville          100%
 3
     Phoenix             90%
 4
     Tucson              93%
 5
     Yuma                90%
 6
             HCPM No. 55: Disease management guidelines will be implemented for chronic
 7
     diseases. (Eyman)
 8
 9   Prison Complex      September 2018
10   Eyman               94%
11           HCPM No. 66: In an IPC, medical provider encounters will occur at a minimum
12   every 72 hours. (Florence, Lewis, Tucson)
13
     Prison Complex      September 2018
14
     Florence            10%
15
     Lewis               100%
16
     Tucson              80%
17
             HCPM No. 67: In an IPC, Registered nurses will conduct and document an
18
     assessment at least once every shift. Graveyard shift assessments can be welfare checks.
19
     (Lewis, Tucson)
20
21   Prison Complex      September 2018
22   Lewis               100%
23   Tucson              70%
24           HCPM No. 72: Inmates who refuse prescribed diets for more than 3 consecutive
25   days will receive follow-up nutritional counseling by a QHCP. (Eyman)
26
     Prison Complex      September 2018
27
     Eyman               90%
28
                                                 10
     Case 2:12-cv-00601-ROS Document 3064 Filed 11/26/18 Page 11 of 15



 1           HCPM No. 80: MH-3A prisoners shall be seen a minimum of every 30 days by a
 2   mental health clinician. (Lewis, Tucson)
 3
     Prison Complex      September 2018
 4
     Lewis               97%
 5
     Tucson              99%
 6
             HCPM No. 85: MH-3D prisoners shall be seen by a mental health provider
 7
     within 30 days of discontinuing medications.       (Eyman, Florence, Lewis, Perryville,
 8
     Tucson, Yuma)
 9
     Prison Complex      September 2018
10
     Eyman               98%
11
     Florence            98%
12
     Lewis               96%
13
     Perryville          96%
14
     Tucson              97%
15
     Yuma                96%
16
17           HCPM No. 91: MH-5 prisoners who are actively psychotic or actively suicidal

18   shall be seen by a mental health clinician or mental health provider daily. (Phoenix)

19   Prison Complex      September 2018
20
     Phoenix             100%
21
             HCPM No. 92: MH-3 and above prisoners who are housed in a maximum custody
22
     shall be seen by a mental health clinician for a 1:1 or group session a minimum of every
23
     30 days. (Eyman, Florence, Lewis, Perryville, Tucson)
24
     Prison Complex      September 2018
25
     Eyman               100%
26
     Florence            100%
27
     Lewis               95%
28
                                                11
     Case 2:12-cv-00601-ROS Document 3064 Filed 11/26/18 Page 12 of 15



 1
     Perryville         N/A
 2
     Tucson             N/A
 3
             HCPM No. 93: Mental Health staff (not to include LPNs) shall make weekly
 4
     rounds of all MH-3 and above prisoners who are housed in maximum custody. (Eyman,
 5
     Florence, Lewis, Tucson)
 6
 7   Prison Complex     September 2018

 8   Eyman              100%

 9   Florence           80%

10   Lewis              95%

11   Tucson             N/A

12           HCPM No. 94: All prisoners on a suicide or mental health watch shall be seen

13   daily by a licensed mental health clinician or, on weekends or holidays, by a registered

14   nurse. (Eyman, Florence, Perryville, Phoenix, Tucson)

15   Prison Complex     September 2018
16   Eyman              100%
17   Florence           100%
18   Perryville         100%
19   Phoenix            93%
20   Tucson             100%
21           HCPM No. 97: A mental health provider treating a prisoner via telepsychiatry
22   shall be provided, in advance of the telepsychiatry session, the prisoner’s intake
23   assessment, most recent mental health treatment plan, laboratory reports (if applicable),
24   physician orders, problem list, and progress notes from the prisoner’s two most recent
25   contacts with a mental health provider. (Phoenix)
26
27   Prison Complex     September 2018

28   Phoenix            99%
                                                12
     Case 2:12-cv-00601-ROS Document 3064 Filed 11/26/18 Page 13 of 15



 1           HCPM No. 98: Mental Health HNRs shall be responded to within timeframes set
 2   forth in the Mental Health Technical Manual (MHTM) (rev. 4/18/14), Chapter 2, section
 3   5.0. (Douglas, Eyman, Florence, Lewis, Winslow)
 4
     Prison Complex     September 2018
 5
     Douglas            100%
 6
     Eyman              92%
 7
     Florence           100%
 8
     Lewis              87%
 9
     Winslow            100%
10
                   DATED this 26th day of November, 2018.
11
                                            STRUCK LOVE BOJANOWSKI & ACEDO, PLC
12
13
                                            By /s/Timothy J. Bojanowski
14                                             Daniel P. Struck
                                               Rachel Love
15                                             Timothy J. Bojanowski
                                               Nicholas D. Acedo
16                                             3100 West Ray Road, Suite 300
                                               Chandler, Arizona 85226
17
                                                Office of the Arizona Attorney General
18                                              Michael E. Gottfried
                                                Assistant Attorneys General
19                                              2005 N. Central Avenue
                                                Phoenix, Arizona 85004-1592
20
                                                Attorneys for Defendants
21
22
23
24
25
26
27
28
                                              13
     Case 2:12-cv-00601-ROS Document 3064 Filed 11/26/18 Page 14 of 15



 1                               CERTIFICATE OF SERVICE
 2          I hereby certify that on November 26, 2018, I electronically transmitted the
     attached document to the Clerk's Office using the CM/ECF System for filing and
 3   transmittal of a Notice of Electronic Filing to the following CM/ECF registrants:
 4   Alison Hardy:           ahardy@prisonlaw.com
 5   Amelia M. Gerlicher:    agerlicher@perkinscoie.com;docketPHX@perkinscoie.com,
                             kleach@perkinscoie.com
 6
     Amy B. Fettig:          afettig@npp-aclu.org
 7
     Asim Varma:             avarma@azdisabilitylaw.org; emyers@azdisabilitylaw.org;
 8                           phxadmin@azdisabilitylaw.org
 9   Caroline N. Mitchell:   cnmitchell@jonesday.com; mlandsborough@jonesday.com;
                             nbreen@jonesday.com
10
     Corene T. Kendrick:     ckendrick@prisonlaw.com; edegraff@prisonlaw.com
11
     Daniel Clayton Barr:    DBarr@perkinscoie.com; docketphx@perkinscoie.com;
12                           sneilson@perkinscoie.com
13   David Cyrus Fathi:      dfathi@npp-aclu.org; astamm@aclu.org;hkrase@npp-aclu.org
14   Donald Specter:         dspecter@prisonlaw.com
15   Jessica Pari Jansepar Ross: jross@azdisabilitylaw.org
16   John Howard Gray:       jhgray@perkinscoie.com; slawson@perkinscoie.com
17   John Laurens Wilkes: jlwilkes@jonesday.com, dkkerr@jonesday.com
18   Jose de Jesus Rico:     jrico@azdisabilitylaw.org
19   Kathleen E. Brody       kbrody@acluaz.org
20   Kirstin T. Eidenbach:   kirstin@eidenbachlaw.com
21   Septembera Abela        mabela@azdisabilitylaw.org
22   Rose Daly-Rooney:       rdalyrooney@azdisabilitylaw.org
23   Sara Norman:            snorman@prisonlaw.com
24   Rita K. Lomio:          rlomio@prisonlaw.com
25   Victoria Lopez:         vlopez@aclu.org
26
27
28
                                                 14
     Case 2:12-cv-00601-ROS Document 3064 Filed 11/26/18 Page 15 of 15



 1         I hereby certify that on this same date, I served the attached document by U.S.
     Mail, postage prepaid, on the following, who is not a registered participant of the
 2   CM/ECF System:
 3         N/A
 4                                         /s/Timothy J. Bojanowski
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              15
